Citation Nr: 1041866	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-38 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease/emphysema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Chicago, Illinois in which the RO (among other things) denied 
the benefits sought on appeal.  The Veteran, who had active 
service from May 1965 to March 1969, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    


FINDING OF FACT

In October 2010, the Board obtained information from the RO via 
the United States Social Security Administration that the Veteran 
died on September [redacted], 2010; and information from the United States 
Social Security Administration database that reflects the date of 
the Veteran's death has been associated with the claims file.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the above-referenced claims at this 
time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2010); but see Veterans' Benefits Improvement Act of 2008, Pub. 
L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran. See 38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
request must be filed not later than one year after the date of 
the Veteran's death. See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office ("RO") from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


